                Case 19-24356 Doc 46-2 Filed 10/15/20 Entered 10/15/20 18:05:20                                Desc
10/15/2020 9:54 AM                           Resident Transaction
                           Supplement Post-Petition    AccountReport
                                                                  Ledger Page 1 of 2                                        Page: 1
                                         Coach Light Condominium Association
                                                        Dates 03/10/2015 to 10/15/2020

64-2312 Coach Light Condo
Rolling Meadows IL 60008



Unit    Space        Resident                        Type   Date         CC Description              Check       Amount      Balance
0012                 03 Izabel Szymanski*            App#   45038                                    Beg Bal                    0.00
                         2312 W Algonquin Road #12   Chg    03/10/2015   IO   Error correct                         15.00      15.00
                         Rolling Meadows IL 60008    Cr     03/10/2015   IO   Correction                           -15.00       0.00
                                                     Chg    03/10/2017   IO   Move In Fee                           15.00      15.00
                         2312 W Algonquin Road #12   Cr     03/10/2017   IO   Correct error                        -15.00       0.00
                         Rolling Meadows IL 60008    Chg    04/01/2017   CS   Monthly Assessment                   313.22     313.22
                                                     Pay    04/10/2017        Lckbx Pmt              000099       -313.22       0.00
                                                     Chg    05/01/2017   MA   Monthly Assessment                   313.22     313.22
                                                     Pay    05/08/2017        Lckbx Pmt              006144       -313.22       0.00
                                                     Chg    06/01/2017   MA   Monthly Assessment                   313.22     313.22
                                                     Chg    06/16/2017   LF   Late Fee                              25.00     338.22
                                                     Chg    07/01/2017   MA   Monthly Assessment                   313.22     651.44
                                                     Chg    07/17/2017   LF   Late Fee                              25.00     676.44
                                                     Chg    08/01/2017   MA   Monthly Assessment                   313.22     989.66
                                                     Chg    08/16/2017   LF   Late Fee                              25.00   1,014.66
                                                     Chg    09/01/2017   MA   Monthly Assessment                   313.22   1,327.88
                                                     Chg    09/19/2017   LF   Late Fee                              25.00   1,352.88
                                                     Chg    10/01/2017   MA   Monthly Assessment                   313.22   1,666.10
                                                     Chg    10/12/2017   TO   Records to Attorney                   75.00   1,741.10
                                                     Chg    10/17/2017   LF   Late Fee                              25.00   1,766.10
                                                     Chg    11/01/2017   MA   Monthly Assessment                   313.22   2,079.32
                                                     Chg    11/14/2017   LC   #1232990 10/2017                     331.92   2,411.24
                                                     Chg    11/16/2017   LF   Late Fee                              25.00   2,436.24
                                                     Chg    12/01/2017   MA   Monthly Assessment                   313.22   2,749.46
                                                     Chg    12/18/2017   LF   Late Fee                              25.00   2,774.46
                                                     Chg    01/01/2018   MA   Monthly Assessment                   319.49   3,093.95
                                                     Chg    01/16/2018   LF   Late Fee                              25.00   3,118.95
                                                     Chg    01/22/2018   LC   #1244839 1/2018                      390.45   3,509.40
                                                     Chg    01/22/2018   LC   #1241317 12/2017                   1,030.54   4,539.94
                                                     Chg    02/01/2018   MA   Monthly Assessment                   319.49   4,859.43
                                                     Chg    02/19/2018   LF   Late Fee                              25.00   4,884.43
                                                     Chg    03/01/2018   MA   Monthly Assessment                   319.49   5,203.92
                                                     Chg    03/08/2018   LC   #1246003 1/2018                       65.00   5,268.92
                                                     Chg    03/09/2018   LC   #1250035 2/2018                      295.00   5,563.92
                                                     Chg    03/09/2018   LC   #1250418 2/2018                       79.50   5,643.42
                                                     Chg    03/17/2018   LF   Late Fee                              25.00   5,668.42
                                                     Chg    04/01/2018   MA   Monthly Assessment                   319.49   5,987.91
                                                     Chg    04/16/2018   LF   Late Fee                              25.00   6,012.91
                                                     Chg    05/01/2018   MA   Monthly Assessment                   319.49   6,332.40
                                                     Chg    05/17/2018   LF   Late Fee                              25.00   6,357.40
                                                     Chg    06/01/2018   MA   Monthly Assessment                   319.49   6,676.89
                                                     Chg    06/17/2018   LF   Late Fee                              25.00   6,701.89
                                                     Chg    07/01/2018   MA   Monthly Assessment                   319.49   7,021.38
                                                     Chg    07/16/2018   LF   Late Fee                              25.00   7,046.38
                                                     Chg    07/19/2018   LC   #1260435 4/2018                      343.50   7,389.88
                                                     Pay    07/19/2018        Attmy ck               085385     -7,054.39     335.49
                                                     Chg    07/30/2018   LC   #1260435 4/2018                      343.50     678.99
                                                     Cr     07/31/2018   LC   CREDIT                              -343.50     335.49
                                                     Chg    08/01/2018   MA   Monthly Assessment                   319.49     654.98
                                                     Chg    08/14/2018   LC   #1272986 7/2018                      106.00     760.98
                                                     Chg    08/16/2018   LF   Late Fee                              25.00     785.98
                                                     Chg    09/01/2018   MA   Monthly Assessment                   319.49   1,105.47
                                                     Chg    09/01/2018   LC   #1272986 7/2018                      106.00   1,211.47
                                                     Chg    09/17/2018   LF   Late Fee                              25.00   1,236.47
                                                     Pay    09/24/2018        Lckbx Pmt              000182       -344.49     891.98
                                                     Chg    09/26/2018   TO   Records to Attorney                   75.00     966.98
                                                     Chg    10/01/2018   MA   Monthly Assessment                   319.49   1,286.47
                                                     Chg    10/01/2018   LC   #1281855 9/2018                      450.50   1,736.97
                                                     Chg    10/16/2018   LF   Late Fee                              25.00   1,761.97
                                                     Chg    11/01/2018   MA   Monthly Assessment                   319.49   2,081.46
                                                     Cr     11/01/2018   LC   CREDIT                              -106.00   1,975.46
                                                     Chg    11/16/2018   LF   Late Fee                              25.00   2,000.46
                                                     Chg    12/01/2018   MA   Monthly Assessment                   319.49   2,319.95
                                                     Chg    12/17/2018   LF   Late Fee                              25.00   2,344.95
                                                     Chg    01/01/2019   MA   Monthly Assessment                   319.49   2,664.44
                                                     Cr     01/09/2019   CS   Xfer to 00 BK13 7/18              -1,235.49   1,428.95
                                                     Chg    02/01/2019   MA   Monthly Assessment                   319.49   1,748.44
                                                     Chg    02/18/2019   LF   Late Fee                              25.00   1,773.44
                                                     Chg    02/22/2019   LC   #1299456 1/2019                      106.00   1,879.44
                                                     Chg    03/01/2019   MA   Monthly Assessment                   319.49   2,198.93
                                                     Chg    03/18/2019   LF   Late Fee                              25.00   2,223.93
                                                     Chg    03/26/2019   CS   Xfer from 00 BK13                  1,218.72   3,442.65
                                                     Chg    03/29/2019   LC   #1306945 3/2019                      953.00   4,395.65
                                                     Chg    04/01/2019   MA   Monthly Assessment                   319.49   4,715.14
                                                     Chg    04/16/2019   LF   Late Fee                              25.00   4,740.14
                Case 19-24356 Doc 46-2 Filed 10/15/20 Entered 10/15/20 18:05:20                          Desc
10/15/2020 9:54 AM                           Resident Transaction
                           Supplement Post-Petition    AccountReport
                                                                  Ledger Page 2 of 2                                  Page: 2
                                         Coach Light Condominium Association
                                             Dates 03/10/2015 to 10/15/2020

64-2312 Coach Light Condo
Rolling Meadows IL 60008



Unit    Space        Resident             Type   Date         CC   Description                Check         Amount     Balance
                                          Chg    05/01/2019   MA   Monthly Assessment                        319.49   5,059.63
                                          Chg    05/16/2019   LF   Late Fee                                   25.00   5,084.63
                                          Chg    06/01/2019   MA   Monthly Assessment                        319.49   5,404.12
                                          Chg    06/17/2019   LF   Late Fee                                   25.00   5,429.12
                                          Chg    07/01/2019   MA   Monthly Assessment                        319.49   5,748.61
                                          Chg    07/16/2019   LF   Late Fee                                   25.00   5,773.61
                                          Chg    07/31/2019   LC   #1324857 7/2019                           384.40   6,158.01
                                          Chg    08/01/2019   MA   Monthly Assessment                        319.49   6,477.50
                                          Chg    08/16/2019   LF   Late Fee                                   25.00   6,502.50
                                          Cr     08/30/2019   CS   BK13 Filed 8-2019                      -6,502.50       0.00
                                          Chg    09/01/2019   MA   Monthly Assessment                        319.49     319.49
                                          Chg    09/17/2019   LF   Late Fee                                   25.00     344.49
                                          Chg    09/30/2019   LC   #1329065 8/2019                           962.97   1,307.46
                                          Chg    09/30/2019   LC   #1331924 9/2019                           115.00   1,422.46
                                          Chg    10/01/2019   MA   Monthly Assessment                        319.49   1,741.95
                                          Chg    10/16/2019   LF   Late Fee                                   25.00   1,766.95
                                          Chg    10/31/2019   LC   #1336227 10/2019                          450.50   2,217.45
                                          Chg    10/31/2019   LC   #1332747 9/2019                           295.00   2,512.45
                                          Chg    11/01/2019   MA   Monthly Assessment                        319.49   2,831.94
                                          Cr     11/14/2019   LC   CREDIT                                   -962.97   1,868.97
                                          Cr     11/14/2019   LC   CREDIT                                   -115.00   1,753.97
                                          Cr     11/14/2019   LC   CREDIT                                   -450.50   1,303.47
                                          Cr     11/14/2019   LC   CREDIT                                   -295.00   1,008.47
                                          Chg    11/27/2019   LC   #1339872 11/2019                          106.00   1,114.47
                                          Chg    12/01/2019   MA   Monthly Assessment                        319.49   1,433.96
                                          Pay    12/03/2019        PAYMENT                    5335354       -663.98     769.98
                                          Pay    12/03/2019        PAYMENT                    42922300      -344.49     425.49
                                          Chg    01/01/2020   MA   Monthly Assessment                        329.06     754.55
                                          Chg    01/17/2020   LF   Late Fee                                   25.00     779.55
                                          Chg    02/01/2020   MA   Monthly Assessment                        329.06   1,108.61
                                          Chg    02/18/2020   LF   Late Fee                                   25.00   1,133.61
                                          Chg    03/01/2020   MA   Monthly Assessment                        329.06   1,462.67
                                          Pay    03/06/2020        PAYMENT                    92429226    -1,108.61     354.06
                                          Chg    04/01/2020   MA   Monthly Assessment                        329.06     683.12
                                          Chg    05/01/2020   MA   Monthly Assessment                        329.06   1,012.18
                                          Chg    06/01/2020   MA   Monthly Assessment                        329.06   1,341.24
                                          Chg    06/12/2020   FI   #4 Cigarrette Butts                        50.00   1,391.24
                                          Chg    06/16/2020   LF   Late Fee                                   25.00   1,416.24
                                          Chg    07/01/2020   MA   Monthly Assessment                        329.06   1,745.30
                                          Chg    07/16/2020   LF   Late Fee                                   25.00   1,770.30
                                          Chg    08/01/2020   MA   Monthly Assessment                        329.06   2,099.36
                                          Chg    08/11/2020   LC   #1371186 7/2020                           106.00   2,205.36
                                          Chg    08/17/2020   LF   Late Fee                                   25.00   2,230.36
                                          Chg    09/01/2020   MA   Monthly Assessment                        329.06   2,559.42
                                          Chg    09/16/2020   LF   Late Fee                                   25.00   2,584.42
                                          Chg    10/01/2020   MA   Monthly Assessment                        329.06   2,913.48
                                                                                              End Bal                 2,913.48



                                       ACCOUNT BALANCE                                   $ 2,913.48
                                       LEGAL MOTION TO MODIFY                            $   850.00
                                       LEGAL FILING FEE                                  $   181.00
                                                       TOTAL                             $ 3,944.48
